Citation Nr: 1541714	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the RO in St. Paul, Minnesota that in pertinent part, determined that new and material evidence had not been submitted to reopen a claim of service connection for a back disability.
 
A review of the Virtual VA paperless claims processing system reveals additional recent VA treatment records.  Although it does not appear that these more recent records were reviewed by the RO in the context of this appeal, these records are not pertinent to the issue on appeal.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).


FINDINGS OF FACT

1.  The RO most recently denied service connection for a back disability in a December 2006 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The evidence added to the record since the December 2006 decision is cumulative or duplicative of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence has not been received, and the claim for service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with adequate pre-adjudication notice by a letter dated in January 2010.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current back disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the July 2010 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of back injury during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

In its February 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a back disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade, supra.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible). 

The Veteran submitted his original claim for service connection for a back disability in December 2004.  

The RO first denied entitlement to service connection for a back disability in an October 2005 rating decision, finding that although the Veteran's service treatment records showed that he was treated for back pain in November 1985, subsequent service treatment records were negative for treatment of back complaints, and a back disability was not diagnosed on separation examination.  The RO also found that there was no medical evidence linking any current back disability with service, and noted that he had failed to report for two VA examinations scheduled in connection with this claim.  The RO properly notified the Veteran of this denial by a letter dated in October 2005.  

In August 2006, the Veteran requested that his VA examination be rescheduled.  Another examination was scheduled in November 2006, and he failed to report.

The RO again denied entitlement to service connection for a back disability in a December 2006 rating decision, and properly notified the Veteran of this denial by a letter dated in December 2006.  The Veteran did not file a timely notice of disagreement as to this decision, and no new and material evidence pertinent to this issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010).  Thus, the December 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).

Evidence of record at the time of the prior final December 2006 rating decision included his service treatment records, which show that in early November 1985, the Veteran was seen for complaints of a back problem for two days; he said it hurt only when he put on his rucksack.  The diagnostic assessment was muscle spasm, and he received physical therapy in November 1985.  A November 1985 report of an X-ray study of the lumbar spine reflects that the Veteran was slammed on his back two days ago, and the study showed normal vertebrae, a straightening of the lumbar curve suggestive of muscle spasm, and no underlying intrinsic bony or joint pathology.  In mid-November 1985, he was diagnosed with mechanical low back pain, and a bruise of the low back.  In a June 1986 report of medical history, the Veteran reported a history of recurrent back pain.  The reviewing examiner noted that the Veteran gave a history of prior back pain and spasms last year, but not presently.  A June 1986 medical examination showed that the Veteran's spine was normal.

Evidence of record at the time of the prior final December 2006 rating decision also included VA medical records dated in 2005 reflecting treatment for back pain.  At that time, the Veteran reported that his back was first injured 20 years ago during service, when he carried a rucksack that was too heavy.

Evidence of record at the time of the prior final December 2006 rating decision also included lay statements by the Veteran and his mother to the effect that he had no back problems prior to service, then had a back injury in service, with continuing back symptoms since then.  In December 2004 statements, the Veteran stated that he injured his back during a training exercise in the Army while at Fort Ord, California.  He asserted that he was treated for a back condition several times during service, and continued to have back problems.  He said that his back disability began in 1985.  He said that he had not sought medical care for his back disability during the years after service because he did not have health insurance, and self-treated his pain with over-the-counter medication and heating pads.

In December 2009, the Veteran filed an application to reopen his claim for service connection for a back disability.

Additional evidence received since the prior final December 2006 decision includes VA and private medical records pertaining to treatment for a variety of conditions including low back pain.  With respect to the application to reopen a previously denied claim for service connection for a back disability, many of the additional medical records are new, but not material, as they relate to other medical conditions and do not pertain to a back disability, and therefore do not relate to an unestablished fact necessary to substantiate this claim. 

Those additional medical records which do pertain to a back disability are cumulative, not new, as they merely show the continued existence of a back disability, evidence of which was already of record at the time of the prior final denial.  The Board finds that the additional evidence received since the prior final and binding denial of this claim for service connection for back disability only relates to diagnosis or treatment for a back disability, and as such does not relate to an unestablished fact necessary to substantiate this claim.  

In some of the recent VA treatment records, the Veteran has again reported that he injured his back in service and had back pain since then.   See December 2009 VA outpatient treatment records, which note the Veteran's reported history of an in-service back injury with subsequent back pain.  Such statement merely reiterates 
 the Veteran's long-standing contention that he suffers from a back disability as a result of a back injury in service.  This history was reported to prior clinicians and during the course of the prior claim, and was considered and rejected in the prior denial.  Thus, this same contention is not new, but is cumulative or redundant of information and evidence considered in prior denials.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

Additional evidence received since the prior final denial also includes the Veteran's statements in which he reiterated his prior assertions that his current back disability began in service.  See his October 2010 written statement.  He made this same allegation at the time of his original claim, which was considered by the RO in its initial denial of this claim in December 2006.  Merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decisionmakers at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Additional evidence of record includes private medical records dated in April 2010 reflecting that the Veteran complained of back pain after a recent motor vehicle accident.  He was knocked to the floor in the accident, while riding in a bus.  An X-ray study of the lumbar spine was negative.  This evidence is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the current back disability to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  This evidence relates current back pain to an intervening injury, not to service.

Additional evidence of record includes a report of a July 2010 VA compensation examination, in which the examiner reviewed the Veteran's claims file and service treatment records, and found no current pathologic diagnosis with regard to the Veteran's low back condition.  It was noted that an X-ray study of the spine was unremarkable.  The examiner opined that the Veteran's current back condition was not the result of events during service.  She added that the Veteran had an episode of mechanical low back pain in service but the service treatment records did not document evaluation or treatment for an ongoing low back condition.  The examiner also indicated that the Veteran had an intervening back injury in 2010 that caused aggravation of his condition.  This evidence is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the current back disability to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  This evidence does not tend to show that a current back disability was incurred in service.

As such, in the absence of any additional evidence relating to an unestablished fact necessary to substantiate this claim, including regarding the additional requirement of etiology, this additional evidence received since the prior final denial does not raise a reasonable possibility of substantiating this claim, and therefore is not new and material evidence.  38 C.F.R. § 3.156(a).  The application to reopen the claim for service connection for a back disability is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The application to reopen a previously denied claim for service connection of a back disability is denied.




____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


